Citation Nr: 0712986	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-04 40771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from November 1951 until 
November 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 Rating Decision 
from the Department of Veterans' Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that since filing this appeal, the veteran 
has made additional claims for entitlement to service 
connection for Post Traumatic Stress Disorder and bilateral 
tinnitus.  These matters, however, are not before the Board 
because they have not been prepared for appellate review.  
Accordingly, those claims are referred to the Regional Office 
for appropriate action.



FINDINGS OF FACT

1.  Service medical records contain no reference to any 
hearing loss or ear injuries.  

2.  The currently diagnosed hearing loss, which was first 
diagnosed many years following service, is not and cannot be 
presumed to be causally or etiologically related to active 
service.


CONCLUSION OF LAW

The veteran's hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103A, 5107 (West 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in July 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has previously provided to the VA a medical 
records release authorization in regards to his hearing loss, 
but has since submitted records in support of his claim. The 
veteran and the Disabled American Veterans service 
organization have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  


Merits of the Claim

The veteran claims he has hearing loss due to his proximity 
to a mortar explosion from which he has sustained injuries, 
as well as, his frequent exposure to artillery noises while 
in combat.  

Under applicable law, a service connection is found if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases such as a 
seizure disorder, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

The general rule in proving service connection requires the 
record of evidence to establish (1) medical evidence of a 
current disability, (2) medical evidence, or lay testimony is 
some cases, that the injury or disease was incurred or 
aggravated during service, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).   

The evidence of record indicates that the veteran has hearing 
loss, as indicated in his March 2002 audiology report.  
Therefore, the remaining question is if the evidence of 
record supports a finding that the veteran's disability was 
incurred coincident with his time in service, and if a nexus 
exists between the current disability and the inservice 
disease or injury.  

The veteran's service medical records, including his November 
1953 discharge examination, do not note any medical problems 
relating to the veteran's hearing.   After discharge, a VA 
physician examined the veteran in May 1959 for disability, 
and found the veteran's ears to appear normal, except for 
otomycosis in the left ear.  No hearing loss problems were 
noted.  Subsequent VA medical examinations make no mention of 
hearing loss, even though they specifically addressed ear 
problems in January and March of 1971.  A May 1972 VA medical 
examination for disability evaluation also found no ear 
pathology, and specifically noted no hearing loss. 

The first record of the veteran's hearing loss, in the record 
of evidence, does not arise until March 2002 from the 
Audiologos Clinicos, which found that the veteran has 
bilateral sensorineural hearing loss.  A VA physician later 
examined the veteran and reviewed his claims file in July 
2003.  Based on his examination, the VA physician found the 
veteran to have mild to moderate sensorineural hearing loss 
and slightly reduced speech recognition.  However, that 
physician also gave the opinion that the veteran's hearing 
loss is more likely than not age-related.  A different VA 
physician subsequently performed an audiological examination 
in August 2003, and agreed that the veteran has mild to 
moderate sensorineural hearing loss and slightly reduced 
speech recognition, but made no opinion as to if the hearing 
loss is service connected.  

Although the veteran clearly has hearing loss, no medical 
opinions are in the evidence of record to support his claim 
that it was caused by any inservice activities.  Furthermore, 
the July 2003 VA medical evaluation of the veteran concludes 
that the veteran's hearing loss is more likely than not age-
related.  The only evidence provided as to the veteran's 
claims, are his statements that he had decreased hearing 
acuity after being injured in the explosion and his belief 
that his hearing loss is due to the noise and injuries he was 
subjected to in service.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran's hearing loss can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Board does 
not dispute the veteran's belief that his hearing loss is 
connected to his time in service; however, the veteran's 
opinion cannot be used as the competent medical evidence 
necessary to support his claim.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

The evidentiary gap between the veteran's service discharge 
and his first record of hearing loss decades later, when 
considered in conjunction with the findings of the July 2003 
VA examination, tends to disprove the veteran's claim that 
his hearing loss was due to an in-service disease or injury 
and should thus be considered service connected.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that evidence can be used to prove or disprove a disputed 
issue).

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. 5107(b).  38 C.F.R. § 
3.102.  As the evidence in this claim is not in equipoise or 
in support of the veteran's claim, the benefit of the doubt 
rule does not apply.   Gilbert v. Derwinski, 1 Vet.App. 49, 
58 (1991).  Based on the evidence of record, the veteran's 
hearing loss is not service connected.  


ORDER

Service connection for hearing loss is denied.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


